Gilbert, J.
1. Thé tax required in section 2, par. 6, of the act of 1918 (Acts 1918, p. 46), of each person, firm, or corporation, engaged in business as a collecting, commercial, mercantile or other agency of like character, in every county in this State, applies alike to persons, firms, and corporations resident and non-resident.
*302No. 1814.
June 18, 1920.
Petition for injunction. Before Judge Park. Greene superior court. December 10, 193 9.
Davison & Lewis, for plaintiff.
J. Or. Faust and Clifford Walker, for defendants.
2. Eor any reason assigned, the act of the General Assembly levying the tax mentioned in the preceding headnote is not in conflict with art. 1, sec. 1, par. 2, of the constitution of Georgia (Civil Code, § 6358), which provides that “ Protection to person and property is the paramount duty of government and shall be impartial and complete;” nor is it in conflict with art. 7, see. 2. par. 1, of the constitution of Georgia (Civil Code, § 6553), which provides that “ all taxation shall be uniform upon the same class of subjects,” etc.; nor is it in conflict with the fourteenth amendment to the constitution of the United States (Civil Code, § 6700), which provides in part that no State shall deny to any person within its jurisdiction the equal protection of the laws.
3. Under the pleadings and the evidence the court was authorized to classify the business of the petitioner as a collection agency or other agency of like character.
4. The remaining assignments of error are, under the evidence, without merit and are not of such character as require special mention. The judgment dissolving the previous restraining order, and refusing to enjoin the sheriff from proceeding against the petitioner to collect the taxes levied under the aforesaid act of the General Assembly, was not erroneous.

Judgment affirmed.


All the Justices concur.